DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/15/2022. Claims 1-15 are pending in the current office action. Claim 1 has been amended by the applicant and claims 11-15 are new claims. 

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments for new claims 11-15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2003/0116435 A1) in view of Kume et al. (US 2017/0212090 A1). Evidentiary support for the rejection of claims 1-15 provided by the instant specification and/or in view of NCF601 Spec Sheet (Characteristics of NCF601, downloaded from www.nas-kotai.co.jp/en/purpose/601.html on 01/24/2022). 
Regarding claim 1, Satou discloses a gas sensor, (gas sensor 1 [Fig. 1]) comprising:
a sensor element (sensor element 2 [Paras. 0133-0136; Fig. 1]);
a main metal fitting (housing 10 that is a metallic cylindrical housing [Paras. 0133-0136; Fig. 1]); and
a buffer fitting made of metal materials (a metallic packing “buffer” 14 [Paras. 0133-0136; Fig. 1]), wherein 
the sensor element comprises:
a solid electrolyte body of a cylindrical shape having a bottom part and a projecting part, the projecting part projecting outwardly in an axial direction of the sensor element (the solid electrolytic body 20 is cup-shaped with a bottom part and has a protruding portion 201 that protrudes the radially outward direction [Paras. 0139-0141; Figs. 1-2, 6-10]);
an outer electrode formed on at least an outer peripheral surface of the solid electrolyte body and a front end side surface of the projecting part (an outside electrode is formed on the solid electrolyte body and covers the uneven surficial layer 203 [Paras. 0140, 0154; Figs. 2 and 6-10: Note: the limitation “receiving a wiring disconnection detection voltage supplied from an outside controller” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the outer electrode is controlled by a controller through lead wires 213 and terminals 211 and thus the outer electrode is configured to and capable of performing the intended use and/or functional limitation of receiving a voltage from an outside controller]);
a porous ceramic layer formed on the front end side surface of the projecting part, and covering at least the outer electrode (electrode protecting layer 205 covers the outside electrode and thus covers the outside electrode formed to cover the uneven surficial layer 203 wherein the electrode protecting layer is porous [Paras. 0033, 0140; Figs. 2 and 6-10]); wherein
an insert hole is formed in the main metal fitting, through which the sensor element is inserted (the sensor element 2 is disposed in an inside space of housing 10 wherein the housing is cylindrical and thus the “inside space” is an insert hole [Paras. 0133-0136; Fig. 1]);
the main metal fitting further includes a stair-shaped part having a ring shape and projecting inwardly from an inner peripheral surface of the insert hole toward a radial direction of the main metal fitting, the stair-shaped part supporting the sensor element (the metallic housing 10 has a “stair-shaped” receiving portion 101 that protrudes radially inward from the surface that supports the sensor element at the protruding portion 201 [Para. 0141; Figs. 2 and 6-10]); 
the buffer fitting is arranged between the porous ceramic layer and the stair-shaped part (metallic packing 13 is disposed between the lower surface of protruding portion 201 where the electrode protecting layer 205 is disposed and the “stair-shaped” receiving portion 101 [Para. 0141; Figs. 2 and 6-10]); and
a surface of the stair-shaped part is formed to face a front end surface of the projecting part (the top surface of the metal fitting at the stair-shaped part 101 that makes contact with the metallic packing 13 is formed to face and is parallel with the bottom/front end surface of the projecting part 201 [see Figs. 2and 6-10]). 
Satou discloses wherein the “buffer fitting” is a metallic packing material but fails to disclose the type of metallic material used to make the metallic packing. Satou therefore fails to expressly teach wherein the metal materials forming the buffer fitting “have a depassivation pH value of less than 1.0”, of instant claim 1. 
Kume discloses a gas sensor comprising a gas sensor element [abstract] wherein various components of the gas sensor including element protector 9, metallic shell protecting member 10, second metal shell protecting member 81, third metal shell protecting member 83, fourth metal shell protecting member 85, and the second element protector 119, all of which serve the purpose of supporting the sensor element, are made of a heat-resistant metal material such as NCF601 [Paras. 0078, 0086, 0096, 0106, 0125, 0132, 0154, 0160, 0179, 0185, 0209; Figs. 1-13]. Kume further teaches wherein a heat-resistant material such as NCF601 is preferred because such material is superior in corrosion resistance to common materials used to form the metallic shell (“housing”) and thus the thickness of the material formed with NCF601 can be reduced while achieving the same strength as compared with using ceramic materials [Paras. 0096, 0106, 0160, 0185, 0209, 0219-0220]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the metallic packing “buffer fitting” disclosed by Satou to use a heat resistant material such as NCF601 because Kume teaches that such materials are known in the art of gas sensors as suitable metallic material for supporting a gas sensor element and provides the additional benefit of having a high heat-resistance and being superior in corrosion resistance compared with common materials used to form the metallic housing and thus enables the use of a thinner material while maintaining the same straight compared with ceramic materials [Paras. 0096, 0106, 0160, 0185, 0209, 0219-0220]. Furthermore, the selection of a known material (i.e., a known metal such as NCF601), which is based upon its suitability for the intended use (i.e., as a metallic material for supporting/protecting a sensor element), is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Regarding the limitation wherein the metal material has “a depassivation pH value of less than 1.0”, this limitation is found to be an inherent characteristic of the metal material. Since the prior art does disclose the metal material NCF601 that is substantially the same as that of the instant application (see instant Specification Pg. 19 and the table on Pg. 27 which suggest NCF 601 comprises a depassivation pH value of -0.6), it is contended that the material of the prior art inherently comprises a “depassivation pH value of less than 1.0”. Also note supporting document NCF601 Spec Sheet that suggests the chemical composition of NCF601 is substantially identical to test examples 3-4 as disclosed in the instant specification Pg. 27. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. depassivation pH value), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.
Regarding claim 2, Satou modified by Kume discloses the limitations of claim 1 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting contain not more than 60 mass% iron in the metal materials (NCF601 does not contain more than 60 mass% Fe as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet wherein one skilled in the art would understand that the balance of mass percent is iron).
Regarding claims 3-4, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting have a hardness of not more than HV350 (NCF601 has a hardness of not more than 290 as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet wherein the HV is listed as 197). 
Regarding claims 5-6, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting contains less than 22 mass% chromium in the metal materials (NCF601 comprises 21 mass% Cr as evidenced by the table in the instant specification Pg. 27. Furthermore, NCF601 Spec Sheet suggests the range of 21-25 mass% Cr is within the specifications of NCF601 and thus it would have been obvious to one skilled in the art to have formulated the NCF601 within the specification range of Cr including values that overlap with the claimed range of less than 22 mass% of Cr).
Regarding claims 7-8, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting contains less than 75 mass% nickel in the metal materials (NCF601 contains less than 75 mass% nickel as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet which suggests the Ni content of NCF601 is from 58-63 mass %). 
Regarding claims 9-10, Satou modified by Kume discloses the limitations of claims 1 and 2 as discussed previously. Modified Satou further discloses wherein the metal materials forming the buffer fitting are composed of a nickel alloy (NCF601 is a nickel alloy as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet). 
Regarding claim 11, Satou further discloses wherein the surface of the stair-shaped part and the front end surface of the projecting part are arranged parallel to each other (the top surface of the metal fitting at the stair-shaped part 101 that makes contact with the metallic packing 13 is parallel with the bottom/front end surface of the projecting part 201 [see Fig. 2]). It would have been further obvious to have made the surfaces parallel as such modification would enable the use of a metallic packing layer 13 that is a uniform thickness that still engages the full surfaces of the metallic fitting and the sensor element. 
Regarding claim 12, the limitation “wherein the main metal fitting is connected to a body and is grounded during use of the gas sensor” is an intended use and/or functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the metallic housing is configured to and capable of being grounded to the body of a vehicle when inserted into the test environment and thus is configured to and capable of meeting the functional limitations of claim 12. Examiner further notes that the limitation “connected to a body” could be broadly interpreted to be anything from a body of a vehicle to a “body” of the gas sensor itself. Therefore each one of the covers 111, 112, and/or 12 read upon a “body” that is connected to the metallic housing 10. 
Regarding claim 13, Satou further discloses wherein the solid electrolyte body, the outer electrode, the porous ceramic layer, the buffer fitting and the main metal fitting are stacked in order (the solid electrolyte body is covered with an outside electrode (not shown), the outside electrode is covered by a porous electrode protecting layer 205, the metallic packing layer 13 is disposed on the porous electrode protecting layer 205, and the metallic packing layer 13 is further disposed on the metallic “fitting” housing 10 and thus the layers are stacked in the same order as required by instant claim 13 [Paras. 0033, 0140-0141; Fig. 2]).
Regarding claim 14, Satou modified by Kume further discloses wherein the metal materials forming the buffer fitting contain less than 5 mass% molybdenum in the metal materials (NCF601 does not contain more than 5 mass% Mo as evidenced by the table in the instant specification Pg. 27 and as further evidenced by NCF601 Spec Sheet). 
Regarding claim 15, Satou discloses a gas sensor, (gas sensor 1 [Fig. 1]) comprising:
a sensor element (sensor element 2 [Paras. 0133-0136; Fig. 1]);
a main metal fitting (housing 10 that is a metallic cylindrical housing [Paras. 0133-0136; Fig. 1]); and
a buffer fitting made of metal materials (a metallic packing “buffer” 14 [Paras. 0133-0136; Fig. 1]), wherein 
the sensor element comprises:
a solid electrolyte body of a cylindrical shape having a bottom part and a projecting part, the projecting part projecting outwardly in an axial direction of the sensor element (the solid electrolytic body 20 is cup-shaped with a bottom part and has a protruding portion 201 that protrudes the radially outward direction [Paras. 0139-0141; Figs. 1-2, 6-10]);
an outer electrode formed on at least an outer peripheral surface of the solid electrolyte body and a front end side surface of the projecting part (an outside electrode is formed on the solid electrolyte body and covers the uneven surficial layer 203 [Paras. 0140, 0154; Figs. 2 and 6-10: Note: the limitations “receiving a wiring disconnection detection voltage supplied from an outside controller” and “wherein the main metal fitting is grounded” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the outer electrode is controlled by a controller through lead wires 213 and terminals 211 and thus the outer electrode is configured to and capable of performing the intended use and/or functional limitation of receiving a voltage from an outside controller. The metal housing is metal and is thus also configured for and capable of being grounded by simply installing the sensor in a vehicle whereby the body is ground or by applying a grounding voltage]);
a porous ceramic layer formed on the front end side surface of the projecting part, and covering at least the outer electrode (electrode protecting layer 205 covers the outside electrode and thus covers the outside electrode formed to cover the uneven surficial layer 203 wherein the electrode protecting layer is porous [Paras. 0033, 0140; Figs. 2 and 6-10]); wherein
an insert hole is formed in the main metal fitting, through which the sensor element is inserted (the sensor element 2 is disposed in an inside space of housing 10 wherein the housing is cylindrical and thus the “inside space” is an insert hole [Paras. 0133-0136; Fig. 1]);
the main metal fitting further includes a stair-shaped part projecting inwardly from an inner peripheral surface of the insert hole toward a radial direction of the main metal fitting, the stair-shaped part supporting the sensor element (the metallic housing 10 has a “stair-shaped” receiving portion 101 that protrudes radially inward from the surface that supports the sensor element at the protruding portion 201 [Para. 0141; Figs. 2 and 6-10]); and
the buffer fitting is arranged between the porous ceramic layer and the stair-shaped part (metallic packing 13 is disposed between the lower surface of protruding portion 201 where the electrode protecting layer 205 is disposed and the “stair-shaped” receiving portion 101 [Para. 0141; Figs. 2 and 6-10]).
Satou discloses wherein the “buffer fitting” is a metallic packing material but fails to disclose the type of metallic material used to make the metallic packing. Satou therefore fails to expressly teach wherein the metal materials forming the buffer fitting “have a depassivation pH value of less than 1.0”, of instant claim 15. 
Kume discloses a gas sensor comprising a gas sensor element [abstract] wherein various components of the gas sensor including element protector 9, metallic shell protecting member 10, second metal shell protecting member 81, third metal shell protecting member 83, fourth metal shell protecting member 85, and the second element protector 119, all of which serve the purpose of supporting the sensor element, are made of a heat-resistant metal material such as NCF601 [Paras. 0078, 0086, 0096, 0106, 0125, 0132, 0154, 0160, 0179, 0185, 0209; Figs. 1-13]. Kume further teaches wherein a heat-resistant material such as NCF601 is preferred because such material is superior in corrosion resistance to common materials used to form the metallic shell (“housing”) and thus the thickness of the material formed with NCF601 can be reduced while achieving the same strength as compared with using ceramic materials [Paras. 0096, 0106, 0160, 0185, 0209, 0219-0220]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the metallic packing “buffer fitting” disclosed by Satou to use a heat resistant material such as NCF601 because Kume teaches that such materials are known in the art of gas sensors as suitable metallic material for supporting a gas sensor element and provides the additional benefit of having a high heat-resistance and being superior in corrosion resistance compared with common materials used to form the metallic housing and thus enables the use of a thinner material while maintaining the same straight compared with ceramic materials [Paras. 0096, 0106, 0160, 0185, 0209, 0219-0220]. Furthermore, the selection of a known material (i.e., a known metal such as NCF601), which is based upon its suitability for the intended use (i.e., as a metallic material for supporting/protecting a sensor element), is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Regarding the limitation wherein the metal material has “a depassivation pH value of less than 1.0”, this limitation is found to be an inherent characteristic of the metal material. Since the prior art does disclose the metal material NCF601 that is substantially the same as that of the instant application (see instant Specification Pg. 19 and the table on Pg. 27 which suggest NCF 601 comprises a depassivation pH value of -0.6), it is contended that the material of the prior art inherently comprises a “depassivation pH value of less than 1.0”. Also note supporting document NCF601 Spec Sheet that suggests the chemical composition of NCF601 is substantially identical to test examples 3-4 as disclosed in the instant specification Pg. 27. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. depassivation pH value), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.

Response to Arguments
Applicant’s arguments, see Remarks Pg. 7-10, filed 07/15/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that Satou does not teach the stair-shaped part having a ring shape and projecting inward from an inner peripheral surface of the insert hole toward a radial direction of the main metal fitting or that the buffer fitting is arranged between the porous ceramic layer and the stair-shaped part such that a surface of the stair-shaped part is formed to face a front end surface of the projecting part. 
Examiner’s Response #1
Examiner respectfully disagrees. As detailed in the rejection of record, the step-surface at 101 of the metal fitting 10 reads upon the “stair-shaped part”. This structure is ring shaped in order to house the cylindrical sensor element as shown in Fig. 1. Furthermore, the buffer fitting 13 is clearly disposed between the ceramic layer 205 and the stair-shaped part at 101 wherein the bottom surface of the projecting portion 201 faces the top surface of the metal fitting 10 at surface 101 as shown in Fig. 2. 


Applicant’s Argument #2
Applicant argues that Kume discloses multiple materials including SUS 304 and SUS316 that do not have passivation values less than 1 and that given the differences in the motivations between the present application and the applied art, one skilled in the art would not have selected the material of Kume. 
Examiner's Response #2
Examiner respectfully disagrees. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed [MPEP 2145(X)(D)(1)]. The fact that Kume discloses the use of SUS304 and SUS316 does not constitute at teaching away from using the NCF601 material as recited in the rejection above. Applicant’s argument that there are “differences in the motivation” is not convincing. The instant specification states that utilizing materials with a depassivation pH value of less than 1 makes it “possible for the buffer fitting in the sensor element to stably maintain the anticorrosion capability” [Pg. 6:9-11]. Kume expressly teaches that NCF601 provides the utility of being a “heat-resistant metal material” and also is “superior in corrosion resistance” as compared with SUS430 [Para. 0096]. Kume teaches the same motivation for utilizing NCF601 in light of its superior corrosion resistance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795